Citation Nr: 0336813	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 60 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran and his representative contend that the veteran's 
bronchial asthma is more severe than reflected by the current 
evaluation.  The veteran stated that he had 3 recent 
emergency room visits and can no longer work.  The VA has a 
duty to obtain a medical records and a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Additionally, the veteran submitted an October 2002 statement 
from his VA physician stating that the veteran could not 
serve on jury duty due to his severe asthma.  The veteran has 
not waived RO consideration of the additional evidence.  The 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003.)

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the veteran's VA 
clinical and emergeny room from the Los 
Angeles VAMC from October 2002 to 
present.

2.  The RO should whether the veteran has 
had any additional private medical 
treatment to include emergency room 
treatment.  The veteran should provide 
names and addresses of such providers as 
well as necessary authorization for VA to 
obtain copies of such record.

3.  After completion of #1 and 2 above, 
the RO should schedule the veteran for VA 
examination for his bronchial asthma.  
The examiner should review the claims 
file prior to the examination of the 
veteran.  All indicated studies should be 
performed to include pulmonary function 
testing.  The examiner should provide an 
opinion as to the effect of the veteran's 
bronchial asthma on his ability to obtain 
and maintain employment.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



